Title: To Thomas Jefferson from Henry Dearborn, 7 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department Jany. 7th 1805
                  
                  I have the honor to propose for your approbation the following list of Promotions in the Militia of the District of Columbia—
                  Major John P. Van Ness to be promoted to the rank of Colonel in the 1st. Legion, vice Colonel Brent resigned.
                  Captain William O. Sprigg to be promoted to the rank of Major in the 1st. Legion, vice Major Van Ness promoted.
                  1st Lieut Charles McLaughlin to be promoted to the rank of Captain of a Company of light Infantry, vice William O. Sprigg promoted.
                  Accept Sir the assurance of my high respect and consideration
                  
                     H. Dearborn 
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                     Jan. 8. 05.
                        
               